Citation Nr: 1336811	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-33 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected hemorrhoids.

2.  Entitlement to an initial evaluation higher than 10 percent for limitation of flexion of the left knee.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1973 to August 1976. 

This matter arises before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a February 2013 rating decision of the Appeals Management Center (AMC). 

The issue of whether there was clear and unmistakable error in a November 1976 rating decision has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional evidence pertinent to the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims. 

In its February 2013 rating decision, the AMC granted the Veteran's claim of entitlement to service connection for a left knee disability and assigned him a 10 percent disability rating.  The Veteran filed a timely notice of disagreement to that decision in May 2013, asking for a higher initial evaluation.  The RO has yet to take further action.  Therefore, this issue must be remanded for the issuance of a statement of the case and further adjudication.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In regards to the Veteran's claim for an increased evaluation for his service-connected hemorrhoids, the Veteran identified multiple physicians that he was seeking treatment from, including a general practice physician, a urologist, and a doctor for a colon screening, during a March 2010 appointment at the VA Medical Center in Jackson.  However, the record does not appear to contain any treatment records from those physicians.  The RO or AMC should send the Veteran VA Form 21-4142, Authorization and Consent to Release Information, and, if the Veteran returns the form, attempt to obtain the records identified.  See 38 C.F.R. § 3.159(e)(2) (2013).

Furthermore, in his substantive appeal, the Veteran implied that his service-connected hemorrhoids have gotten worse since his last compensation and pension examination in November 2009, described the symptoms he experienced from his hemorrhoids, and wrote that "it would be feasible to conduct another VA examination."  Given the passage of time since his most recent examination and the allegations set forth herein, the Board finds that a new compensation and pension examination would assist the Board in clarifying the extent of the Veteran's hemorrhoids and would be instructive with regard to the appropriate disposition of the issue under appellate review.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  Thus, this matter must be remanded for a compensation and pension examination to ascertain the current severity of the Veteran's hemorrhoids. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue the Veteran a statement of the case with regards to his claim for a higher initial evaluation for his service-connected left knee disability and readjudicate the issue in accordance with Manlincon, supra.  If the Veteran thereafter perfects his appeal, his claim should be returned for review by the Board. 

2.	Send the Veteran VA Form 21-4142, Authorization and Consent to Release Information, and, if the Veteran returns the form, attempt to obtain the medical records from the doctors he identified in his March 2010 VA treatment record.  If any records are still not available, make specific note of that fact in the claims file.

3.	After the above development has been completed, schedule the Veteran for an appropriate medical examination to determine the nature and extent of any current manifestations of his service-connected hemorrhoids.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed. 

The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected hemorrhoids and any other nonservice-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

4. Thereafter, the Veteran's claim of entitlement to a higher evaluation for service-connected hemorrhoids should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.	
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



